Citation Nr: 0938943	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-04 536	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to receive VA benefits for service connection for 
the cause of the Veteran's death as a remarried surviving 
spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to 
September 1945.  The Veteran was a prisoner of war (POW) of 
the German government.  The Veteran died in January 1990.  
The appellant is the Veteran's remarried surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The claimant thereafter moved and the claim's file 
was transferred to the RO in Cleveland, Ohio.  In June 2009, 
the claimant withdrew her request for a hearing before a 
Veterans' Law Judge sitting at the RO.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was the surviving spouse of the Veteran who 
died in January 1990.

2.  The appellant remarried in November 1997 at the age of 70 
and is still married.

3.  The appellant first filed a claim for service connection 
for the cause of the Veteran's death in October 2005.




CONCLUSION OF LAW

The criteria for eligibility to receive VA benefits due to 
service connection for the cause of the Veteran's death as a 
remarried surviving spouse of the Veteran have not been met.  
38 U.S.C.A. § 103 (West 2002 & Supp. 2008); 38 C.F.R. § 3.55 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The Claim

The appellant claims that she is entitled to receive VA 
benefits due to service connection for the cause of the 
Veteran's death from the date of the Veteran's January 1990 
death until the date she remarried in November 1997 because 
the Veteran was a POW during World War II and he died of an 
illness he obtained as a POW.  It is also requested that the 
claimant be afforded the benefit of the doubt. 

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated unless the subsequent marriage has 
ended, such as by death, divorce, or annulment.  See 38 
U.S.C.A. § 103(d); 38 C.F.R. § 3.55.  

This law was amended, however, in 2003.  Specifically, if an 
individual would otherwise be eligible for VA benefits, such 
as Dependency and Indemnity Compensation (DIC) and 
dependents' educational assistance, as a surviving spouse of 
a Veteran except for having remarried prior to December 16, 
2003, he or she could retain eligibility if the remarriage 
was after the individual had attained age 57 and if the 
individual applied for the benefit prior to December 16, 
2004.  See Veterans Benefits Act of 2003, Pub. L. 108-123, § 
101(a), 117 Stat. 2651 (2003) (Act) (codified at 38 U.S.C.A. 
§ 103(d)(2)(B)).  

With the above criteria in mind, the Board notes that the 
facts of this case are not in dispute.  The appellant was 
born in November 1926.  The appellant and the Veteran were 
married in October 1947.  The Veteran died in January 1990.  
In February 1990, March 1990, and May 1990, the appellant 
filed for certain VA benefits she became entitled to by 
reason of the Veteran's death.  Specifically, she applied for 
flag and burial benefits which claims were granted by the RO 
in April 1990 and she applied for a death pension which was 
denied by the RO in April 1990 because of her excessive 
income.  The appellant's claims did not include a claim for 
service connection for the cause of the Veteran's death.  In 
November 1997, the claimant remarried at the age of 70 and 
nothing in the record shows that she has not remained married 
since that time.  In October 2005, the appellant filed her 
claim of service connection for the cause of the Veteran's 
death.

Initially, the Board notes that the claimant was 70 years old 
at the time of her remarriage and the November 1997 marriage 
took place prior to December 16, 2003.  However, the 
claimant's application for VA benefits due to service 
connection for the cause of the Veteran's death was not 
received by VA until October 2005.  The language of the 
amendment, as enacted by Congress, limited eligibility for 
this benefit to remarried spouses who submitted an 
application for benefits to the Secretary of VA no later than 
the end of the one-year period beginning on the date of the 
enactment of this Act.  The amendment was enacted on December 
16, 2003.  According to VA regulation, this means that for 
the claimant to qualify for this exception her application 
had to be submitted to VA before December 16, 2004.  It was 
not.  Therefore, it was untimely.

As to the appellant's contention that she was unaware of the 
law and had she known she would have filed an earlier claim, 
the Board finds this explanation is without merit as 
ignorance of the law is no excuse.  Bryan v. West, 13 Vet. 
App. 482, 486-87 (2000).  The Supreme Court of the United 
States has held that everyone dealing with the government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  
Thus, regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  Id, at 385, 68 S.Ct. 1.  

Likewise, as to the appellant's claim that the December 16, 
2004, filing date is unfair, the Board notes that federal 
laws authorizing monetary benefits are enacted by Congress, 
and, unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  Indeed, the Supreme 
Court of the United States, in Richmond, went so far as to 
point out that '[i]t is a federal crime, punishable by fine 
and imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress."  Richmond, 110 S. Ct. at 2474. 

Therefore, since her application for service connection for 
cause of the Veteran's death was not received by VA prior to 
December 16, 2004, it was untimely.  Since the appellant's 
claim fails because of absence of legal merit or lack of 
entitlement under the law, the claim for VA benefits due to 
service connection for the cause of the Veteran's death as a 
remarried surviving spouse must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to receive VA benefits for service connection for 
the cause of the Veteran's death as a remarried surviving 
spouse is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


